DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a continuation of Patent Application No. 17/037856 filed on September 30, 2020, which is a continuation of Patent Application No. 16/217,341 filed on December 12, 2018, now US. Patent No.10,811,623 issued on October 20, 2020, which claims priority under 35 US.C. § 119 to Korean Patent Application No. 10-2017-O0183055, filed on December 28, 2017. The foreign priority documents were electronically retrieved on 03/14/2022. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Additionally, applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022, 06/16/2022 and 07/12/2022 are considered except where lined through. The Non-patent literature submitted 07/12/2022 has no English translation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SENDA et al., (US-20180090701-A1, hereinafter as, SENDA) in view of Yun et al., (US-20180192527-A1, hereinafter as, Yun). 
In regards to claim 1, SENDA discloses a display apparatus (fig.3, is a cross section of a display device), comprising: a substrate (fig.3, substrate 10) comprising a first area, a second area, and a folding area between the first area and the second area (fig.3, bending area C between the front F and rear R area); 
a first protection member disposed under the substrate (reinforcement film 58a, fig.3, as a protection film which is disposed under the substrate 10 from the front view F)
a second protection member disposed under the first protection member and having at least one second opening overlapping the folding area (reinforcement film 58b under the reinforcement film 58a from the front view F and has opening 58d overlapping the bending area C, fig.3, para 0038); 
SENDA does not disclose “[and the first protection member] having a plurality of first openings overlapping the folding area; a cover member disposed between the first protection member and the second protection member and covering the plurality of first openings.” 
YUN discloses “the first protection member having a plurality of first openings overlapping the folding area (openings 2012 in the folding area FA corresponding to frame 203 layer, figs.3-4); a cover member (2024a or 2024b support layer as cover member, fig.3) disposed between the first protection member (frame 203, fig.3) and the second protection member (main frame 201, fig.3) and covering the plurality of first openings (2024a or 2024b covers plurality of first openings 2012 corresponding to main frame 203 layer, figs.3-4).” 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use YUN’s teachings in SENDA’s invention so that the force that supports the display panel 100 in the vertical direction may be reduced at the region at which the opening patterns 2012 are aligned. In this case, the region of the display panel 100 corresponding to the opening patterns 2012 may be stepped due to low support force of the opening patterns 2012, whereby the folding part F/A of the flexible display panel 100 may become irregular. For this reason, it is necessary to increase the support force, which is reduced by the opening patterns 2012, by arranging the folding patterns 2011 under the opening patterns 2012. In order words, the opening patterns 2012 in the middle frames 201, 202, and 203 are arranged so as to be purposely misaligned with each other, whereby the foldable display device according to the present invention has the effect of preventing the occurrence of a transfer or distortion phenomenon due to the irregularities of the display panel, para 0090, YUN.
In regards to claim 2, SENDA as modified by YUN discloses the display apparatus of claim 1, 
Change in size: 
SENDA as modified by YUN discloses the invention except for “wherein the first protection member has a different thickness than the cover member.” 
 It would have been an obvious matter of design choice to “wherein the first protection member has a different thickness than the cover member,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

In regards toc claim 3, SENDA as modified by YUN discloses the display apparatus of claim 2,
 Change in size:  
SENDA as modified by YUN discloses the invention except for “wherein the first protection member has a larger thickness than the cover member.” 
It would have been an obvious matter of design choice to “wherein the first protection member has a larger thickness than the cover member,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In regards to claim 4, SENDA as modified by YUN discloses the display apparatus of claim 1, 
Change in size:  
SENDA as modified by YUN discloses the invention except for “wherein the substrate has a thickness smaller than a thickness of the first protection member.”  
It would have been an obvious matter of design choice to “wherein the substrate has a thickness smaller than a thickness of the first protection member,” since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In regards to claim 5, SENDA as modified by YUN discloses the display apparatus of claim 1, wherein each of the substrate, the first protection member, and the cover member is flexible, and the substrate and the cover member are folded and unfolded in the folding area (fig.3, SENDA or figs.3-4, YUN, the substrate, the first protection member and cover member are flexible and the display is can be folded and unfolded). 
In regards to claim 6, SENDA as modified by YUN discloses the display apparatus of claim 5, wherein the second area is disposed under the first area when the folding area is folded (rear area R under the front area F in folded configuration fig.3, SENDA). 
In regards to claim 7, SENDA as modified by YUN discloses the display apparatus of claim 1, further comprising a plurality of pixels disposed on the first area (fig.4, pixels P in the area A in the front F, para 0024, SENDA), wherein the first area comprises: a display area in which the pixels are disposed (fig.4, display area A, SENDA); and a non-display area adjacent to the display area (frame area B adjacent the display area A, SENDA, fig.4).   
In regards to claim 8, SENDA as modified by YUN discloses the display apparatus of claim 7, further comprising: a thin film encapsulation layer disposed in the display area and a portion of the non-display area to cover the pixels (fig.5, layer 30 covering TFT 28 as thin film encapsulation layer dispose don the display area and portion of non-display area (up to the frame region), SENDA); a touch sensing unit disposed on the thin film encapsulation layer (para 0032, fig.5, the second substrate 48 may be a touch panel. Substrate 48 is disposed on the layer 30, SENDA); and a window disposed on the touch sensing unit (reinforcement film 54 as window/cover disposed on the touch sensing member substrate 48, SENDA, fig.5). 
In regards to claim 9, SENDA as modified by YUN discloses the display apparatus of claim 7,further comprising: a scan driver disposed in the non-display area and connected to the pixels through a plurality of scan lines; an emission driver disposed in the non-display area and connected to the pixels through a plurality of emission lines; and a data driver disposed in the second area and connected to the pixels through a plurality of data lines (fig.3, integrated circuit chip 74 with wire lines 68, outside display area D contains modules for scanning, driving and emission control of pixels, SENDA). 
In regards to claim 10, SENDA as modified by YUN discloses the display apparatus of claim 1, wherein the folding area extends in a first direction, and the first area, the second area, and the folding area are arranged in a second direction crossing the first direction (fig.3, SENDA or fig.3, YUN). 
In regards to claim 11, SENDA as modified by YUN discloses the display apparatus of claim 1, further comprising a plurality of support units disposed on a portion of the cover member overlapping the folding area ((sub frame layer 202 as a support member disposed under the display panel substrate 100 and having plurality of slits 2012 as support units on the cover 2024b, para 0038, figs.3-4), YUN). 
In regards to claim 12, SENDA as modified by YUN discloses the display apparatus of claim 11, 
SENDA as modified by YUN discloses the invention except for “wherein each of the support units has a thickness smaller than a thickness of the first protection member.” 
 Change in size:  
SENDA as modified by YUN discloses the invention except for “wherein each of the support units has a thickness smaller than a thickness of the first protection member.” 
It would have been an obvious matter of design choice to “wherein each of the support units has a thickness smaller than a thickness of the first protection member,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
In regards to claim 16, SENDA as modified by YUN discloses the display apparatus of claim 1, further comprising a support member disposed under a portion of the cover member overlapping the folding area (layer 202 as support member under the cover 2024a overlapping the folding area F/A, fig.3, YUN).
In regards to claim 17, the display apparatus of claim 16, wherein a plurality of slits is provided in an upper surface of the support member (subframe layer 202 with plurality of slits 2012 in an upper surface, fig.3), and a lower surface of the support member has a convex curved surface projected away from the upper surface of the support member (fig.3, if the display device is folded in the anti-clockwise direction the lower surface of sub frame layer 202 will be convexly curved).  
In regards to claim 18, SENDA as modified by YUN discloses the display apparatus of claim 1, further comprising: a sub-cover member (2024a, fig.3, YUN) disposed under the second protection member (main frame 201, YUN). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by YUN.

In regards to claim 19, YUN discloses a display apparatus (fig.1, a foldable display device), comprising: a substrate including a first area, a second area, and a bending area between the first area and the second area (fig.3, display panel substrate 100 having a first area, a second area and a folding area F/A between the first area and the second area); a protection member disposed under the substrate and having at least one opening overlapping the bending area (sub frame 203 as a protection member disposed under the substrate 100 and having at least one opening 2012 overlapping the bending area F/A, figs.3-4); a support member disposed under the substrate and having a plurality of slits overlapping the bending area (sub frame layer 202 as a support member disposed under the display panel substrate 100 and having plurality of slits 2012, para 0038, figs.3-4); and a cover member (2024b as the cover member, fig.3) disposed [typo issue. Read as “between”] the protection member (sub frame 203, figs.3-4) and the support member (sub frame layer 202, figs.3-4) and covering the plurality of slits (2024b covers plurality of the slits of sub frame layer 203, figs.3-4). 
 
In regards to claim 20, YUN the display apparatus of claim 19, wherein the plurality of slits [are] [grammar issue] provided in an upper surface of the support member (subframe layer 202 with plurality of slits 2012 in an upper surface, fig.3), and a lower surface of the support member has a convex curved surface projected away from the upper surface of the support member (fig.3, if the display device is folded in the anti-clockwise direction the lower surface of sub frame layer 202 will be convexly curved).   
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 13, SENDA as modified by YUN discloses the display apparatus of claim 11, 
SENDA as modified by YUN does not disclose “wherein the support units are disposed on the cover member in a single layer and contact each other.” 
 
In regards to claim 14, SENDA as modified by YUN discloses the display apparatus of claim 11, SENDA as modified by YUN does not disclose “wherein the support units are disposed on the cover member in a single layer and are spaced apart from each other.” 
In regards to claim 15, SENDA as modified by YUN discloses the display apparatus of claim 1, 
SENDA as modified by YUN does not disclose “further comprising a plurality of support units disposed under a portion of the dummy film overlapping the folding area.”  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627